Appellate Case: 21-1114     Document: 010110706167      Date Filed: 07/06/2022     Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                          July 6, 2022
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  DARNELL LOVE PITTMAN, SR.,

        Petitioner - Appellant,

  v.                                                        No. 21-1114
                                                   (D.C. No. 1:19-CV-02221-STV)
  CHRISTOPHER GOMEZ,                                          (D. Colo.)

        Respondent - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HARTZ, HOLMES, and McHUGH, Circuit Judges.
                   _________________________________

       Darnell Pittman appeals the denial of his 28 U.S.C. § 2241 petition challenging

 the loss of good time credit due to prison disciplinary proceedings. Exercising

 jurisdiction under 28 U.S.C. §§ 1291 and 2253(a), we affirm.

                                   BACKGROUND

       During the events giving rise to this habeas petition, Pittman was an inmate at

 the Administrative Maximum Facility of the United States Penitentiary in Florence,



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-1114     Document: 010110706167        Date Filed: 07/06/2022   Page: 2



 Colorado. In 2018, prison officials served him with an incident report charging him

 with possession of a hazardous tool, a violation of prison rules.

 See 28 C.F.R. § 541.3(a)-108. The hazardous tool at issue was a razor blade

 concealed in a macroeconomics textbook labeled “Property of Darnell Pittman” in

 black permanent marker. Officer Megan Boze reported that she found the razor blade

 while searching Pittman’s cell. At the time of the search, prison officials had brought

 Pittman out of his cell for questioning regarding an unrelated investigation. The Unit

 Disciplinary Committee (UDC) conducted a hearing at which Pittman denied the

 charge, stating: “This is false—bogus[.] My property was mishandled, and I do not

 own the book that is referenced.” R. vol. 1 at 222.

       The UDC referred the matter to a Disciplinary Hearing Officer (DHO) for

 further hearing. Pittman requested a staff representative, Recreation Specialist James

 Dahlquist, to assist him before the DHO. On his witness list, Pittman requested

 review of “[c]amera [f]ootage R&D.” Id. at 230.1 Pittman’s witness list also

 included officers who found abandoned books in the unit containing Pittman’s cell,

 including three books (other than the macroeconomics textbook) that an officer

 returned to Pittman around the time Officer Boze discovered the razor blade. Pittman

 also gave a handwritten note to the UDC requesting “D-unit camera footage,” and

 “R&D camera footage.” Id. at 236. In subsequent correspondence, Pittman

 requested that Dahlquist “review[] certain camera footage.” Id. at 237. Pittman later



       1
           “R& D” refers to the Inmate Services Unit at the facility.
                                             2
Appellate Case: 21-1114   Document: 010110706167        Date Filed: 07/06/2022   Page: 3



 requested that Dahlquist “[o]btain access to review the ADX Security Surveillance

 Camera footage between July 6th–July 9th of 2018; [i]n relation to D-block Unit;

 C-block Unit, and the R&D Dep’t.” Id. at 238.

       The DHO held a disciplinary hearing over two days. On the first hearing date,

 the DHO continued the proceedings to give Dahlquist more time to attempt to fulfill

 Pittman’s requests. Meanwhile, between the first and second hearing dates, the DHO

 emailed Officer Boze, writing:

              Hello. You authored this incident report, correct? If so,
              can please clarify something for me? The inmate alleges
              there were three books which were sitting on the floor
              outside of his cell on the day he and his property were
              removed from the cell. He said you picked those three
              books up and “disappeared.” Do you happen to remember
              if . . .any of that information is accurate? Also, if so, do
              you remember what those three books were and what you
              did with those books? Were they placed back in his
              property before the search where you found the razor
              blade? Was one of those books the [m]acroeconomics
              book?

 Id. at 232. Officer Boze replied:

              Hello Ma’am,

              Yes Ma’am I did. The three books in the hallway belonged
              to the ADX library and Chapel[;] I placed those three
              books in the sallyport of the unit for those respective
              departments to collect. Inmate Pittman had other
              institution books in his cell which belonged to those
              departments as well[;] I added them to the first three. The
              [m]acroeconomics book which I discovered the razor blade
              concealed in the binder of was located inside of his cell
              underneath his legal materials, along with a few other
              personal books.



                                           3
Appellate Case: 21-1114   Document: 010110706167         Date Filed: 07/06/2022   Page: 4



              I discovered several home-made greeting cards when I
              searched and inventoried his property; the cards had
              precise cuts made in the paper which could only be made
              with a very sharp cutting instrument. Inmate Pittman had
              made threats to harm himself that morning. The
              [m]acroeconomics book set off the metal detector, and I
              saw the razor blade inside of the book when we took his
              property to C-Unit to scan it through the x-ray machine as
              Inmate Pittman was placed on suicide watch.

              If you have any further questions[,] please feel free to
              contact me!

 Id. Ultimately, Dahlquist did not obtain, and the DHO did not review, any

 surveillance camera footage.

       The DHO resumed the hearing, at which she expressly considered the incident

 report, the email exchange, photographs of the macroeconomics textbook and razor

 blade, and a seven-page, handwritten document listing thirty-one “Defensive Case

 Points” that Pittman submitted, id. at 42–48. In that document, Pittman stated

 camera footage “would show that the so-called ‘macroeconomics’ book was not

 removed out of my property on July 6–7; because I did not own said book, nor was

 said book taken out of my cell.” Id. at 45. He also stated the camera footage would

 show how officers handled the three other books they found outside of his cell. The

 DHO determined, by the greater weight of the evidence, that Pittman was guilty of

 the disciplinary violation and imposed a sanction including the loss of 31 days of

 good time credit.




                                            4
Appellate Case: 21-1114     Document: 010110706167        Date Filed: 07/06/2022     Page: 5



        Pittman then filed a § 2241 application in the District of Colorado challenging

 the disciplinary conviction.2 The parties consented to the exercise of jurisdiction by

 a magistrate judge, who denied the application without a hearing. Pittman filed a

 notice of appeal in this court and a Fed. R. Civ. P. 59(e) motion in the district court.

 We abated the appeal until the district court addressed the Rule 59 motion. When the

 district court resolved the Rule 59 motion, Pittman’s notice of appeal ripened. See

 Breeden v. ABF Freight Sys., Inc., 115 F.3d 749, 752 (10th Cir. 1997).

                                      DISCUSSION3

        “When reviewing the denial of a habeas petition under § 2241, we review the

 district court’s legal conclusions de novo and accept its factual findings unless

 clearly erroneous.” al-Marri v. Davis, 714 F.3d 1183, 1186 (10th Cir. 2013).

 “Prison disciplinary proceedings are not part of a criminal prosecution, and the full

 panoply of rights due a defendant in such proceedings does not apply.” Wolff v.

 McDonnell, 418 U.S. 539, 556 (1974). Nonetheless, “[w]here a prison disciplinary

 hearing may result in the loss of good time credits, . . . the inmate must receive . . . an

 opportunity, when consistent with institutional safety and correctional goals, to call



        2
         The record is unclear whether Pittman pursued any other administrative
 appeals, or if such appeals would have been available to him. The government,
 though, in its preliminary response to Pittman’s habeas application, indicated it
 would not raise the defense of exhaustion of administrative remedies.
        3
            Because Pittman “is a federal prisoner proceeding under 28 U.S.C. § 2241,
 . . . his appeal is not governed by the Antiterrorism and Effective Death Penalty Act
 of 1996, and thus no certificate of appealability is required.” Howard v. U.S. Bureau
 Of Prisons, 487 F.3d 808, 810 n.1 (10th Cir. 2007) (internal citation omitted).
                                             5
Appellate Case: 21-1114     Document: 010110706167      Date Filed: 07/06/2022       Page: 6



 witnesses and present documentary evidence in his defense.” Superintendent, Mass.

 Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985). “In addition, the decision must be

 supported by some evidence.” Wilson v. Jones, 430 F.3d 1113, 1117 (10th Cir. 2005)

 (internal citation omitted).

        Determining whether prison disciplinary proceedings satisfy the “some

 evidence” standard “does not require examination of the entire record, independent

 assessment of the credibility of witnesses, or weighing of the evidence. Instead, the

 relevant question is whether there is any evidence in the record that could support the

 conclusion reached by the disciplinary board.” Hill, 472 U.S. at 455–56. “The

 decision can be upheld even if the evidence supporting the decision is meager.”

 Mitchell v. Maynard, 80 F.3d 1433, 1445 (10th Cir. 1996) (internal quotation marks

 omitted).

        We have no trouble concluding “some evidence” supports the imposition of

 discipline here. Prison officials charged Pittman with possession of contraband—a

 razor blade. Evidence supporting that charge included the incident report from

 Officer Boze, who found the razor blade in Pittman’s cell hidden in a textbook with

 Pittman’s name on it, as well as photographs of the textbook and razor blade.

 Pittman’s defense alluded to various scenarios in which Officer Boze (or other prison

 officials) might have planted the razor, mixed up the textbook found inside his cell

 with other books found outside his cell, or otherwise mishandled his property in some

 way, but the DHO was not obligated to credit these conjectures over Officer Boze’s

 account.

                                            6
Appellate Case: 21-1114    Document: 010110706167        Date Filed: 07/06/2022       Page: 7



       Pittman presents two challenges to the disciplinary hearing proceedings. First,

 he argues it was unreasonable for the DHO to render a decision without reviewing the

 video footage he requested. Second, he argues the DHO was not impartial because of

 her email exchange with Officer Boze before the hearing.

       We reject the first argument because, in substance, Pittman’s various requests

 to the DHO to review video evidence were so broad and wide ranging as to conflict

 with institutional safety and correctional goals. The DHO attested that “[Pittman’s]

 requests would have required [her] to review three calendar days of video from

 numerous locations in the ADX,” such that the requested review “would have taken

 so much time that it would have prevented [her] from fulfilling [her] duties as a DHO

 in other cases.” R. vol. 1 at 429–30. To this end, Pittman’s reliance on Howard—

 where we held a DHO violated an inmate’s due process rights by denying his request

 to review videotape from a single, identified camera of a discrete incident (a prison

 fight), 487 F.3d at 813–14—is misplaced.

       Pittman criticizes the district court for crediting this aspect of the DHO’s

 attestation, noting she made it more than two years after the disciplinary hearing and

 arguing that “[t]he failure to review even some of the video indicates the DHO had

 no intention of viewing any of it, which demonstrates lack of good faith and lack of

 impartiality.” Aplt. Opening Br. at 16 n.6. But these criticisms are, at most, an

 invitation to reweigh the evidence before the district court, which we cannot do when

 reviewing for clear error. See Anderson v. City of Bessemer City, 470 U.S. 564,



                                            7
Appellate Case: 21-1114    Document: 010110706167        Date Filed: 07/06/2022       Page: 8



 573–74 (1985) (“If the district court’s account of the evidence is plausible in light of

 the record viewed in its entirety, the court of appeals may not reverse it even though

 convinced that had it been sitting as the trier of fact, it would have weighed the

 evidence differently.”). And, while Pittman is correct about the timing of the

 attestation—the DHO did supplement her account of Pittman’s video request in her

 second declaration the government submitted in the § 2241 proceedings—he points to

 no inconsistencies between this account and any of her earlier statements.

        We also reject Pittman’s second argument—that the DHO’s pre-hearing email

 communications with Officer Boze evidenced improper bias. Although “[a]n

 impartial decisionmaker is a fundamental requirement of due process that is fully

 applicable in the prison context,” Gwinn v. Awmiller, 354 F.3d 1211, 1220

 (10th Cir. 2004) (internal quotation marks omitted), “because honesty and integrity

 are presumed on the part of a tribunal, there must be some substantial countervailing

 reason to conclude that a decisionmaker is actually biased with respect to factual

 issues being adjudicated,” id. Pittman offers no basis to conclude the neutrally

 phrased investigative questions the DHO posed to Officer Boze over email evidence

 improper bias. Although such ex parte communications are improper on the part of

 judges in criminal trials, see United States v. Carter, 973 F.2d 1509, 1515

 (10th Cir. 1992) (concluding “Constitutional error occurred” when trial judge

 answered juror questions outside the presence of defendant and counsel), these same

 constraints do not apply in prison disciplinary proceedings, see Wolff, 418 U.S. at

 556.

                                            8
Appellate Case: 21-1114    Document: 010110706167       Date Filed: 07/06/2022       Page: 9



       Pittman’s argument that the emailed questions were improper because they

 “should have been asked in the hearing itself, with Pittman present for them and able

 to cross-examine Officer Boze on her answers,” Aplt. Opening Br. at 28, is

 particularly misplaced in the prison disciplinary hearing context where, unlike in

 criminal trials, the accused has no inherent due process right to confront and

 cross-examine adverse witnesses. See Howard, 487 F.3d at 812–13. Pittman

 therefore did not set forth a “substantial countervailing reason” to overcome the

 presumption of honesty and integrity on the part of the DHO and so did not establish

 a due process violation in his disciplinary proceedings. See Gwinn, 354 F.3d at 1220.

                                    CONCLUSION

       We affirm the judgment of the district court.


                                            Entered for the Court


                                            Jerome A. Holmes
                                            Circuit Judge




                                            9